DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 18 February 2021, 29 March 2022, and 07 June 2022  fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the provided U.S. Patent Application Publication numbers do not correspond to any existing U.S. Patent Application Publications.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 1, 30 and 46 are objected to because of the following informalities:
Regarding claim 1, Applicant claims “… a plurality of anchors disposed separately on a terrain each arranged…”. The examiner recommends amending this to state: “… a plurality of anchors disposed separately on a terrain [[,]] each arranged…” (emphasis added).
Regarding claim 30, Applicant uses semicolons in the place of commas, e.g. “transmitting; from the autonomous tool; a triggering signal…”. The examiner recommends replacing these semicolons with commas.
Regarding claim 46, Applicant claims “…controlled to operate on one of plurality of local areas…”. The examiner recommends amending this to state: “…controlled to operate on one of the plurality of local areas…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, Applicant claims “…wherein the at least one sensor includes at least one of an IMU, an odometry sensor, and a GPS sensor.” The examiner submits that the use of acronyms renders this claim indefinite as no definition is provided for the acronyms, thereby making it impossible to discern the metes and bounds of the claim, as the acronyms could mean anything.
Claim 36 uses language similar to that of claim 17, and is similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-45 and 53-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1
	Claim 24 is directed towards a method. Therefore, claim 24 is within at least one of the four statutory categories.  

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 24 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 24 recites:

A method for controlling an autonomous tool, comprising the steps of:
Receiving, at a current position of the autonomous tool, an electromagnetic signal emitted from each of a plurality of signal sources disposed separately on a terrain;
Processing the received electromagnetic signals thereby determining a physical distance between the autonomous tool and each of the plurality of signal sources; and
Determining the current position of the autonomous tool with respect to a reference position on the terrain based on the determined physical distances and map data of the terrain associated with a position of each of the plurality of signal sources.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Specifically, the “determining the current position of the autonomous tool” involves little more than judging, based on a number of distances from predetermined locations, the location of the autonomous tool.

101 Analysis – Step 2A, Prong II
	Regarding Prong II of the step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra-solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a practical application. 
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A method for controlling an autonomous tool, comprising the steps of:
Receiving, at a current position of the autonomous tool, an electromagnetic signal emitted from each of a plurality of signal sources disposed separately on a terrain;
Processing the received electromagnetic signals thereby determining a physical distance between the autonomous tool and each of the plurality of signal sources; and
Determining the current position of the autonomous tool with respect to a reference position on the terrain based on the determined physical distances and map data of the terrain associated with a position of each of the plurality of signal sources.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the limitation of “receiving… an electromagnetic signal”, the examiner submits that this amounts to an insignificant extra-solution activity in the form of mere data gathering, as it is simply a collection step for a number of signals. Regarding the “processing the received electromagnetic signals…”, the examiner submits that this amounts to a mere apply-it level integration with a generic processor, in order to “process” the received data.

Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.



101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, and conventional activity in the field. The additional limitations of “receiving… an electromagnetic signal emitted…” is well-understood, routine, and conventional activity because the background recites that the detection inputs are all gathered through conventional methods. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.
Regarding independent claim 1, the additional element of “a plurality of anchors disposed separately on a terrain, each arranged to emit an electromagnetic signal”, amounts to an apply-it level integration with a generic signal emitter. As such, independent claim 1 is not patent eligible.
Regarding dependent claim 2, dependent claim 2 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 2 merely further describes the apply-it level integration of the processor, simply specifying that the position is determined “based on the position of at least three of the plurality of anchors”. Hence, dependent claim 2 is not patent eligible.
Dependent claim 25 is similar in scope to dependent claim 2, and is similarly not patent eligible.
Regarding dependent claim 3, dependent claim 3 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 3 merely further describes the apply-it level integration of the processor, simply specifying that the position is determined “by trilateration and/or triangulation”. Hence, dependent claim 3 is not patent eligible.
Dependent claim 26 is similar in scope to dependent claim 3, and is similarly not patent eligible.

Regarding dependent claim 4, dependent claim 4 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 4 merely further describes the apply-it level integration of the processor in performing the mental process, that being “verify[ing]  the current position of the signaling module… with the position of an additional anchor…” The examiner submits that the above could reasonably be performed in the human mind, as it amounts to simply checking that a fourth distance confirms the initially suspected location. Hence, dependent claim 4 is not patent eligible.
Dependent claim 27 is similar in scope to dependent claim 4, and is similarly not patent eligible.
Regarding dependent claim 5, dependent claim 5 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 5 merely amounts to an additional apply-it level integration of the processor in performing the mental process, that being “determin[ing] the physical distance between the signaling module… based on a signal propagation period…” The examiner submits that the above could reasonably be performed in the human mind, as it amounts to calculation as to the time-of-flight given a signal. Hence, dependent claim 5 is not patent eligible.
Dependent claim 28 is similar in scope to dependent claim 5, and is similarly not patent eligible.
Regarding dependent claim 6, dependent claim 6 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 6 merely amounts to an additional apply-it level integration of the processor in performing the mental process, that being “determin[ing] the physical distance between the signaling module… based on a signal propagation speed…” The examiner submits that the above could reasonably be performed in the human mind, as it amounts to calculation as to the time-of-flight given a signal. Hence, dependent claim 6 is not patent eligible.
Dependent claim 29 is similar in scope to dependent claim 6, and is similarly not patent eligible.
Regarding dependent claim 7, dependent claim 7 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 7 amounts to a further description of the apply-it level integration of the signaling module, as it amounts to a mere addition of a “signal transmitter”. Hence, dependent claim 7 is not patent eligible.
Dependent claim 30 is similar in scope to dependent claim 7, and is similarly not patent eligible.
Regarding dependent claim 8, dependent claim 8 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 8 merely amounts to an additional apply-it level integration of the processor in performing the mental process, that being “determin[ing] the physical distance between the signaling module… based on a triggering signal propagation period…” The examiner submits that the above could reasonably be performed in the human mind, as it amounts to calculation as to the time-of-flight given a signal. Hence, dependent claim 8 is not patent eligible.
Dependent claim 31 is similar in scope to dependent claim 8, and is similarly not patent eligible.
Regarding dependent claim 9, dependent claim 9 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 9 simply amounts to a further description of how the distance is determined, specifying that “the physical distance is determined based on a time-of-flight calculation method”. The examiner submits that the above could reasonably be performed in the human mind, as it amounts to calculation as to the time-of-flight given a signal. Hence, dependent claim 9 is not patent eligible.
Dependent claim 32 is similar in scope to dependent claim 9, and is similarly not patent eligible.
Regarding dependent claim 10, dependent claim 10 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 10 merely further describes the reference position. Hence, dependent claim 10 is not patent eligible.
Dependent claim 33 is similar in scope to dependent claim 10, and is similarly not patent eligible.
Regarding dependent claim 11, dependent claim 11 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 10 merely further describes the reference position. Hence, dependent claim 11 is not patent eligible.
Regarding dependent claim 12, dependent claim 12 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 12 merely further describes the electromagnetic signal. Hence, dependent claim 12 is not patent eligible.
Regarding dependent claim 13, dependent claim 13 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 13 merely further describes the electromagnetic signal. Hence, dependent claim 13 is not patent eligible.
Regarding dependent claim 14, dependent claim 14 does not recite any further limitations that cause the claim to be patent eligible. Specifically dependent claim 14 merely further describes the electromagnetic signal. Hence, dependent claim 14 is not patent eligible.
Regarding dependent claim 15, dependent claim 15 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 15 merely further describes the electromagnetic signal. Hence, dependent claim 15 is not patent eligible.
Regarding dependent claim 16, dependent claim 16 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 16 merely amounts to an apply-it level integration of an additional sensor. Hence, dependent claim 16 is not patent eligible.
Dependent claim 35 is similar in scope to dependent claim 16, and is similarly not patent eligible.
Regarding dependent claim 17, dependent claim 17 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 17 merely describes the type of sensors of dependent claim 16. Hence, dependent claim 17 is not patent eligible.
Dependent claim 36 is similar in scope to dependent claim 17, and is similarly not patent eligible.
Regarding dependent claim 18, dependent claim 18 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 18 merely amounts to a specification as to the location of the generically applied anchors. Hence, dependent claim 18 is not patent eligible.
Regarding dependent claim 19, dependent claim 19 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 19 merely describes how the locations of the anchors of claim 18 are used. Hence, dependent claim 19 is not patent eligible.
Regarding dependent claim 20, dependent claim 20 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 20 merely amounts to a specification as to the location of the generically applied anchors. Hence, dependent claim 20 is not patent eligible.
Regarding dependent claim 21, dependent claim 21 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 21 merely describes the type of tool intended to be used. Hence, dependent claim 21 is not patent eligible. 
Dependent claim 53 is similar in scope to dependent claim 21, and is similarly not patent eligible.
Regarding dependent claim 22, dependent claim 22 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 22 merely describes the type of tool intended to be used. Hence, dependent claim 22 is not patent eligible.
Dependent claim 54 is similar in scope to dependent claim 22, and is similarly not patent eligible.
Regarding dependent claim 23, dependent claim 23 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 23 merely describes the type of tool intended to be used. Hence, dependent claim 23 is not patent eligible.
Dependent claim 55 is similar in scope to dependent claim 23, and is similarly not patent eligible.
Regarding dependent claim 25, dependent claim 25 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 25 merely further describes the apply-it level integration of the processor, simply specifying that the position is determined “based on the position of at elast three of the plurality of anchors”. Hence, dependent claim 25 is not patent eligible.
Regarding dependent claim 34, dependent claim 34 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 34 merely  further describes the reference position, and as such does not provide any additional elements that would cause the claim to be patent eligible. Hence, dependent claim 34 is not patent eligible.
Regarding dependent claim 35, dependent claim 35 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 35 merely amounts to insignificant extra-solution activity in the form of mere data gathering. MPEP 2106.05(d)(II), and the cases cited therein indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, dependent claim 35 is not patent eligible.
Regarding dependent claim 37, dependent claim 37 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 37 states “determining a traveling path”…, which the examiner submits merely amounts to a mental process, as mentally envisioning a path for the robot to take is capable of being performed within the mind. Hence, dependent claim 37 is not patent eligible.
Regarding dependent claim 38, dependent claim 38 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 38 states “wherein the traveling path is determined based on an A* pathfinding process.” The examiner asserts that this merely describes the mental process in a way that does not rise above the judicial exception, as although tedious, an A* pathfinding process could be performed within the human mind. Hence, dependent claim 38 is not patent eligible.
Regarding dependent claim 39, dependent claim 39 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 39 recites “further comprising a step of defining at least one keep-out area”. The examiner asserts that this amounts to an additional mental process, as making a mental note of areas to avoid would be comparable to designating a keep-out area. Hence, dependent claim 39 is not patent eligible.
Regarding dependent claim 40, dependent claim 40 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 40 states “further comprising the step of creating and storing map data…”. The examiner asserts that this merely amounts to insignificant extra-solution activity in the form of mere data gathering and storing. MPEP 2106.05(d)(II), and the cases cited therein indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, dependent claim 40 is not patent eligible.
Regarding dependent claim 41, dependent claim 41 does not recite any further limitations that cause the claim to be patent eligible. Specifically dependent claim 41 states “the map data is created upon running a boundary-walking routine…”. The examiner asserts that this merely amounts to insignificant extra-solution activity in the form of mere data gathering. MPEP 2106.05(d)(II), and the cases cited therein indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, dependent claim 41 is not patent eligible.
Regarding dependent claim 42, dependent claim 42 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 42 recites “wherein the plurality of anchors are positioned at a plurality of corners…”. The examiner submits that this amounts to a further description of the apply-it level integration of the beacons, as it merely serves to describe the placement of the beacons. Hence, dependent claim 42 is not patent eligible.

Regarding dependent claim 43, dependent claim 43 does not recite any further limitations that cause the claim to be patent eligible. Specifically dependent claim 43 recites “wherein at least one of the plurality of anchors is positioned away from the predetermined boundary…”. The examiner submits that this amounts to a further description of the apply-it level integration of the beacons, as it merely serves to describe the placement of the beacons. Hence, dependent claim 43 is not patent eligible.
Regarding dependent claim 44, dependent claim 44 does not recite any further limitations that cause the claim to be patent eligible. Specifically dependent claim 44 states “the map data is created by an application…” The examiner asserts that this merely amounts to insignificant extra-solution activity in the form of mere data gathering. MPEP 2106.05(d)(II), and the cases cited therein indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, dependent claim 44 is not patent eligible
Regarding dependent claim 45, dependent claim 45 does not recite any further limitations that cause the claim to be patent eligible. Specifically, dependent claim 45 recites “partitioning a global area into a plurality of local areas…” The examiner asserts that this could reasonably be performed in the human mind, as it amounts to merely mentally segmenting an operating zone based on the existing positions of the beacons. Hence, dependent claim 45 is not patent eligible.
Regarding dependent claim 46, dependent claim 46 does recite further limitations that cause the claim to be patent eligible. Specifically, dependent claim 46 recites “the autonomous tool is controlled to operate on one of the plurality of local areas…”. The step of “controlling to operate” could not be reasonably performed in the human mind. Hence, dependent claim 46 is patent eligible.
Regarding dependent claim 47, dependent claim 47 does recite further limitations that cause the claim to be patent eligible. Specifically, dependent claim 47 recites “initializing an operation of the autonomous tool…”. The initialization of an autonomous device could not reasonably be performed in the human mind, hence, dependent claim 47 is patent eligible. 
Dependent claim 48 is patent eligible by virtue of its dependence on eligible claim 47.
	Regarding dependent claim 49, dependent claim 49 does recite further limitations that cause the claim to be patent eligible. Specifically, dependent claim 48 recites “determining the current position of the autonomous tool based on a failure of reception.” The examiner submits that determining a failure of reception could not reasonably be performed in the human mind. Hence, dependent claim 49 is patent eligible. 
	Dependent claims 50, 51, and 52 are patent eligible by virtue of their dependence on eligible claim 49.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1, 2, 4, 5, 6, 10-17, 24, 25, 27, 28, 29, and 33-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balutis (US 20160165795 A1), hereafter Balutis ‘795.

Regarding claim 1, Balutis ‘795 teaches a navigation system for use in an autonomous tool, comprising:
A plurality of anchors disposed separately on a terrain each arranged to emit an electromagnetic signal (0034, boundaries placed around the perimeter of the lawn);
A signaling module including a signal receiver arranged to receive the electromagnetic signal, wherein the signaling module is connected to the autonomous tool arranged to move on the terrain (0037, robot lawnmower includes a receiver/emitter communicating with each of the beacons); and
A processor arranged to process the electromagnetic signal received by the signal receiver so as to determine a physical distance between the signaling module and each of the plurality of anchors (0033, robot lawnmower is able to determine its position relative to each of the boundary markers);
Wherein the processor is further arranged to determine a current position of the signaling module with respect to a reference position on the terrain based on the determined physical distances and map data of the terrain associated with a position of each of the plurality of anchors (0036, robot can use the beacons to localize its position, 0061, robot send information about its location during mobile to the mobile device and updates the map).

Regarding claim 2, Balutis ‘795 teaches a navigation system in accordance with claim 1, and further teaches wherein the processor is further arranged to determine the current position of the signaling module based on the determined physical distances and the map data of the terrain associated with the position of at least three of the plurality of anchors (Fig. 2B, 4 beacons to determine location of robot).
	Claim 25 is similar in scope to claim 2, and is similarly rejected.

Regarding claim 4, Balutis ‘795 teaches a navigation system in accordance with claim 2, wherein the processor is further arranged to verify the current position of the signaling module based on the determined physical distances and the map data of the terrain associated with the position of an additional anchor other than the at least three of the plurality of anchors (Fig. 2B, 4 beacons to determine location of robot).
Claim 27 is similar in scope to claim 4, and is similarly rejected.

Regarding claim 5, Balutis ‘795 teaches a navigations system in accordance with claim 1, wherein the processor is arranged to determine the physical distance between the signaling module and each of the plurality of anchors based on a signal propagation period of the electromagnetic signal emitted from each of the plurality of anchors reaching the signaling module (0036, beacons use time of flight technology).
	Claim 28 is similar in scope to claim 5, and is similarly rejected.

Regarding claim 6, Balutis ‘795 teaches a navigations system in accordance with claim 5, wherein the processor is further arranged to determine the physical distance between the signaling module and each of the plurality of anchors based on a signal propagation speed of the electromagnetic signal on the terrain (0036, beacons use time of flight technology).
	Claim 29 is similar in scope to claim 6, and is similarly rejected.

Regarding claim 10, Balutis ‘795 teaches a navigation system in accordance with claim 1, wherein the reference position includes a docking position of the autonomous tool (0035, dock is a global origin).
	Claim 33 is similar in scope to claim 10, and is similarly rejected.

Regarding claim 11, Balutis ‘795 teaches a navigation system in accordance with claim 1, wherein the reference position includes the position of one of the plurality of the anchors (0035, dock is a global origin, 0037, beacons communicate with each of the other beacons and the dock).

Regarding claim 12, Balutis ‘795 teaches a navigation system in accordance with claim 1, wherein the electromagnetic signal includes a radio frequency signal (0036, beacons use radio-frequency time-of-flight).

Regarding claim 13, Balutis ‘795 teaches a navigation system in accordance with claim 12, wherein the electromagnetic signal includes an ultrawide band radio frequency signal (0036, beacons can communicate using ultra-wide band technology).

Regarding claim 14, Balutis ‘795 teaches a navigation system in accordance with claim 1, wherein the electromagnetic signal includes an infrared signal (0032, boundary markers include LIDAR beacons).

Regarding claim 15, Balutis ‘795 teaches a navigation system in accordance with claim 1, wherein the electromagnetic signal includes a laser signal (0032, boundary markers include LIDAR beacons).

Regarding claim 16, Balutis ‘795 teaches a navigation system in accordance with claim 1, further comprising at least one sensor arranged to provide supplementary information associated with a navigation of the autonomous tool to the processor (0045, lawnmower includes an optional location system).
Claim 35 is similar in scope to claim 16, and is similarly rejected.

Regarding claim 17, Balutis ‘795 teaches a navigation system in accordance with claim 16, wherein the at least one sensor includes at least one of an IMU, an odometry sensor, and a GPS sensor (0045, optional location system is a GPS receiver).
Claim 36 is similar in scope to claim 17, and is similarly rejected.

Regarding claim 24, Balutis teaches a method for controlling an autonomous tool, comprising the steps of:
Receiving, at a current position of the autonomous tool, an electromagnetic signal emitted from each of a plurality of signal sources disposed separately on a terrain (0037, robot lawnmower includes a receiver/emitter communicating with each of the beacons);
Processing the received electromagnetic signals thereby determining a physical distance between the autonomous tool and each of the plurality of signal sources (0033, robot lawnmower is able to determine its position relative to each of the boundary markers); and
Determining the current position of the autonomous tool with respect to a reference position on the terrain based on the determined physical distances and map data of the terrain associated with a position of each of the plurality of signal sources (0033, robot lawnmower is able to determine its position relative to each of the boundary markers, 0061, robot send information about its location during mobile to the mobile device and updates the map).

Regarding claim 34, Balutis ‘795 teaches A method for controlling an autonomous tool in accordance with claim 24, wherein the reference position includes the position of an anchor, wherein the anchor is the signal source arranged to emit the electromagnetic signal (0035, dock is a global origin, 0037, beacons communicate with each of the other beacons and the dock).

Regarding claim 37, Balutis ‘795 teaches A method for controlling an autonomous tool in accordance with claim 24, further comprising the step of determining a travelling path starting from the current position of the autonomous tool, wherein the travelling path substantially flood fills a target area of operation bound by a predetermined boundary (Fig. 4G, traveling path fills the working area).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 8, 9, 26, 30, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis ‘795 as applied to claims 1 and 24 above, and further in view of Williams (US 20160193729 A1), hereafter Williams.

Regarding claim 3, the combination of Balutis ‘795 and Williams teaches a navigation system in accordance with claim 2, but fails to teach wherein the current position is determined by trilateration and/or triangulation.
Williams, however does teach wherein the current position is determined by trilateration and/or triangulation (Fig. 3, 0042, localization through the use of trilateration).
Balutis ‘795 and Williams are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the trilateration of Williams in order to provide a means of determining the mobile robot’s location. The motivation to combine is to provide a process by which to calculate the position of the mobile robot, based on the signals propagated by the beacons.
	Claim 26 is similar in scope to claim 3, and is similarly rejected.

Regarding claim 7, Balutis ‘795 teaches a navigation system in accordance with claim 5, but fails to teach wherein the signaling module further includes a signal transmitter arranged to transmit a triggering signal to each of the plurality of anchors.
Williams, however, does teach wherein the signaling module further includes a signal transmitter arranged to transmit a triggering signal to each of the plurality of anchors (0008, ranging message transmitted by master node, ranging response returned from each other node in the network).
Balutis ‘795 and Williams are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the ranging message of Williams in order to provide a means of triggering the beacons to emit a ranging signal. The motivation to combine is to allow the system to automatically determine the relative distances to each of the signaling beacons.
	Claim 30 is similar in scope to claim 7, and is similarly rejected.

Regarding claim 8, the combination of Balutis ‘795 and Williams teaches a navigation system in accordance with claim 7, and Williams further teaches wherein the processor is arranged to determine the physical distance between the signaling module and each of the plurality of anchors based on a triggering signal propagation period of the triggering signal transmitted from the signal transmitter reaching to each of the plurality of anchors and the signal propagation period (0029, distance from each node determined using time-of-flight).
Balutis ‘795 and Williams are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the distance determination of Williams in order to provide a means determining the relative position of the signaling module. The motivation to combine is to allow the system to determine the position of the signaling module.
	Claim 31 is similar in scope to claim 8, and is similarly rejected.

Regarding claim 9, the combination of Balutis ‘795 and Williams teaches a navigation system in accordance with claim 8, and Williams further teaches wherein the physical distance is determined based on a time-of-flight calculation method (0029, distance from each node determined using time-of-flight).
Balutis ‘795 and Williams are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the distance determination of Williams in order to provide a means determining the relative position of the signaling module. The motivation to combine is to allow the system to determine the position of the signaling module.
	Claim 32 is similar in scope to claim 9, and is similarly rejected.

Claim(s) 18, 19, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis ‘795 as applied to claims 1 and 24 above, and further in view of Balutis (US 20150271991), hereafter Balutis ‘991.

Regarding claim 18, Balutis ‘795 teaches a navigation system in accordance with claim 1, but fails to teach wherein the plurality of anchors are positioned at a plurality of corners of a polygonal area on the terrain.
Balutis ‘991, however, does teach wherein the plurality of anchors are positioned at a plurality of corners of a polygonal area on the terrain (0078, boundary markers are placed at the major corners within the lawn).
Balutis ‘795 and Balutis ‘991 are analogous because they are in the same field of endeavor, robotic lawn mowers. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the anchor position of Balutis ‘991 in order to provide a means of enclosing the working area. The motivation to combine is to allow the working area to be delineated effectively and intuitively.

Regarding claim 19, the combination of Balutis ‘795 and Balutis ‘991 teaches a navigation system in accordance with claim 18, and Balutis ‘795 further teaches wherein the autonomous tool is arranged to operate within the polygonal area bound by the plurality of anchors (0034, boundary markers along the perimeter constrain the behavior of the robot lawnmower).

Regarding claim 47, Balutis ‘795 teaches a method for controlling an autonomous tool into accordance with claim 37, but fails to teach it further comprising the step of initializing an operation of the autonomous tool prior to the setup of determining a travelling path starting from the current position of the autonomous tool.
Balutis ‘991, however, does teach it further comprising the step of initializing an operation of the autonomous tool prior to the setup of determining a travelling path starting from the current position of the autonomous tool (0055, during teachable state, the robot lawnmower is localized).
Balutis ‘795 and Balutis ‘991 are analogous because they are in the same field of endeavor, robotic lawn mowers. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the initialization of Balutis ‘991 in order to provide a means of generating a starting traveling point. The motivation to combine is to allow the autonomous robot to generate a travel path from its current position.

Regarding claim 48, the combination of Balutis ‘795 and Balutis ‘991 teaches A method for controlling an autonomous tool in accordance with claim 47, and Balutis ‘795 further teaches wherein the step of initializing an operation of the autonomous tool comprises the step of obtaining an orientation of the autonomous tool by:
Determining an initial position of the autonomous tool with respect to the reference position on the terrain (0051, robot uses location system to determine first geographic reference coordinates);
Rotating the autonomous tool from a first direction to a second direction (0083, robot able to turn); and
Travelling the autonomous tool with a predetermined distance along the second direction (0051, robot moves certain distance); and
Determining the orientation of the autonomous tool positioned at the second direction based on the determination of the initial position and the current position with respect to the reference position (0051, robot uses location to obtain geographic reference coordinates).

Claims 20-23 and 49-55 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis ‘795 as applied to claims 1 and 24 above, and further in view of Wolowelsky (US 20160129593 A1), hereafter Wolowelsky.

Regarding claim 20, Balutis ‘795 teaches a navigation system in accordance with claim 1, but fails to teach wherein at least one of the plurality of anchors is positioned away from a predetermined boundary of a target area of operation on the terrain.
Wolowelsky, however, does teach wherein at least one of the plurality of anchors is positioned away from a predetermined boundary of a target area of operation on the terrain (0078, beacons adjacent to the working area).
Balutis ‘795 and Wolowelsky are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the shifted beacon position of Wolowelsky in order to provide a means of safely positioning the beacons. The motivation to combine is to ensure that the beacons are not hit during operation.

Regarding claim 21, Balutis ‘795 teaches a navigation system in accordance with claim 1, wherein the autonomous tool includes an outdoor tool (0004, robotic lawnmower).
Balutis ’795 fails to teach, however wherein the autonomous tool includes an indoor tool.
Wolowelsky, however, does teach wherein the autonomous tool includes an outdoor tool or an indoor tool (0007, robot can be a lawn mower, vacuum cleaner). 
Balutis ‘795 and Wolowelsky are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the tool type of Wolowelsky because both indoor and outdoor autonomous tools are well known (see at least 0004 of Wolowelsky).
Claim 53 is similar in scope to claim 21, and is similarly rejected.

Regarding claim 22, the combination of Balutis ‘795 and Wolowelsky teaches a navigation system in accordance with claim 21, and Balutis ‘795 further teaches wherein the outdoor tool includes an autonomous lawn mower, a snow thrower, or a pressure washer (0004, robotic lawnmower).
	Claim 54 is similar in scope to claim 22, and is similarly rejected.

Regarding claim 23, the combination of Balutis ‘795 and Wolowelsky teaches a navigation system in accordance with claim 21, and Wolowelsky further teaches wherein the indoor tool includes a vacuum cleaner (0007, robot can be a vacuum cleaner).
Balutis ‘795 and Wolowelsky are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the tool type of Wolowelsky because both indoor robotic vacuum cleaners are well known (see at least 0004 of Wolowelsky).
	Claim 55 is similar in scope to claim 23, and is similarly rejected.

Regarding claim 49, Balutis ‘795 teaches a method for controlling an autonomous tool in accordance with claim 25, but fails to teach it further comprising the step of determining the current position of the autonomous tool based on a failure of reception of electromagnetic signal emitted from at elast one of the plurality of signal sources during an operation of the autonomous tool.
Wolowelsky, however, does teach it further comprising the step of determining the current position of the autonomous tool based on a failure of reception of electromagnetic signal emitted from at least one of the plurality of signal sources during an operation of the autonomous tool (0084, in the case that that the signals are distorted or not received, other sensors are used).
Balutis ‘795 and Wolowelsky are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the position determination of Wolowelsky in order to provide a means of determining potential dead zones in the area. The motivation to combine is to allow the device to expect when it will enter an area of poor reception.

Regarding claim 50, the combination of Balutis ‘795 and Wolowelsky teaches a method for controlling an autonomous tool in accordance with claim 49, and Wolowelsky teaches it further comprising the step of recording the failure of reception of the electromagnetic signals associated with a predetermined position in the map data of the terrain (0103, based on time taken for the signals to return, the robot generates a map of its local environment).
Balutis ‘795 and Wolowelsky are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the position determination of Wolowelsky in order to provide a means of determining potential dead zones in the area. The motivation to combine is to allow the device to expect when it will enter an area of poor reception.

Regarding claim 51, the combination of Balutis ‘795 and Wolowelsky teaches a method for controlling an autonomous tool in accordance with claim 49, and Wolowelsky teaches it further comprising the step of continuing the operation of the autonomous tool in response to the failure of reception of the electromagnetic signal (0084, robot continues to operate using other sensors).
Balutis ‘795 and Wolowelsky are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the continued operation of Wolowelsky in order to provide a means of preventing the robot from entering a fault state. The motivation to combine is to allow the device to continue working even when it cannot acquire a signal.

Regarding claim 52, the combination of Balutis ‘795 and Wolowelsky teaches a method of controlling an autonomous tool in accordance with claim 51, and Wolowelsky teaches it further comprising the step of resuming the determination of the current position of the autonomous tool based on trilateration and/or triangulation upon successfully receiving the electromagnetic signal emitted from at least three of the plurality of signal sources (0267, set of reference beacons uses trilateration or triangulation to determine position of robot).
Balutis ‘795 and Wolowelsky are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the triangulation of Wolowelsky in order to provide a means of determining the robot’s position. The motivation to combine is to allow the device to establish the position of the robot.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Balutis ‘795 as applied to claim 1 above, and further in view of Duchon (Path Planning with Modified a Star Algorithm for a Mobile Robot), hereafter Duchon.

Regarding claim 38, Balutis’795 teaches a method for controlling an autonomous tool in accordance with claim 24, but fails to teach wherein the traveling path is determined based on an A* pathfinding process.
However, the examiner asserts that the use of an A* pathfinding process in determining a robot’s trajectory is well known within the art (See at least page 61, Section 2 of Duchon, “A* algorithm is one of the best known path planning algorithm”).

Claim(s) 39, 40, 41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis ‘795 as applied to claim 24 above, and further in view of Letsky (US 20120265391 A1), hereafter Letsky.

Regarding claim 39, Balutis ‘795 teaches a method for controlling an autonomous tool in accordance with claim 37, but fails to teach wherein it further comprises the step of defining at least one keep out area to be excluded from the target area.
Letsky, however, does teach wherein it further comprises the step of defining at least one keep out area to be excluded from the target area (0106, exclusion information set in order to prevent the robot from traveling to locations that the user would like to keep out of).
Balutis ‘795 and Letsky are analogous because they are in the same field of endeavor, robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the exclusion zones of Letsky in order to provide a way to designate areas to keep out of. The motivation to combine is to ensure that the robot does not travel to places where it could harm itself or its users.

Regarding claim 40, the combination of Balutis ‘795 and Letsky teaches a method for controlling an autonomous tool in accordance with claim 39, and Letsky teaches it further comprising the step of creating and storing map data of the terrain associated with positions of a plurality of anchors disposed on the terrain, the target area of operation and the at least one keep out area (0110, map generated with exclusion area, travel path, boundary information).
Balutis ‘795 and Letsky are analogous because they are in the same field of endeavor, robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the zone mapping of Letsky in order to provide a way to view the operable area. The motivation to combine is to ensure that the user is aware of the working environment of the robot.

Regarding claim 41, the combination of Balutis ’795 and Letsky teaches a method for controlling an autonomous tool in accordance with claim 40, and Balutis ‘795 wherein the map data is created upon running a boundary-walking routine on the autonomous tool so as to define the predetermined boundary (0021, perimeter determined and stored after operator defines a perimeter by pushing the mower around the perimeter).

Regarding claim 44, the combination of Balutis ‘795 and Letsky teaches a method for controlling an autonomous tool in accordance with claim 40, and Balutis ‘795 further teaches wherein the map data is created by an application executed on a computing device (0042, mapping application on mobile device used to confirm perimeter location).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Balutis ‘795 in view of Letsky as applied to claim 40 above, and further in view of Balutis ‘991.

Regarding claim 42, the combination of Balutis ‘795 and Letsky teaches a method for controlling an autonomous tool in accordance with claim 40, but fails to teach wherein the plurality of anchors are positioned at a plurality of corners of a polygonal area defining the target area of operation on the terrain.
Balutis ‘991, however, does teach wherein the plurality of anchors are positioned at a plurality of corners of a polygonal area defining the target area of operation on the terrain (0078, boundary markers are placed at the major corners within the lawn).
Balutis ‘795, Letsky, and Balutis ‘991 are analogous because they are in the same field of endeavor, robotic lawn mowers. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the anchor position of Balutis ‘991 in order to provide a means of enclosing the working area. The motivation to combine is to allow the working area to be delineated effectively and intuitively.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Balutis ‘795 in view of Letsky as applied to claim 40 above, and further in view of Wolowelsky.

Regarding claim 43, the combination of Balutis ‘795 and Letsky teaches a method for controlling an autonomous tool in accordance with claim 40, but fails to teach wherein at elast one of the plurality of anchors is positioned away from the predetermined boundary.
Wolowelsky, however, does teach wherein at least one of the plurality of anchors is positioned away from a predetermined boundary of a target area of operation on the terrain (0078, beacons adjacent to the working area).
Balutis ‘795, Letsky, and Wolowelsky are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the shifted beacon position of Wolowelsky in order to provide a means of safely positioning the beacons. The motivation to combine is to ensure that the beacons are not hit during operation.

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis ‘795 as applied to claim 37 above, and further in view of Ouyang (US 20130041526 A1), hereafter Ouyang.

Regarding claim 45, Balutis ‘795 teaches a method for controlling an autonomous tool in accordance with claim 37, but fails to teach it further comprising the step of partitioning a global area into a plurality of local areas of operation based on a plurality of boundaries defined by the plurality of anchors disposed separately on the terrain.
Ouyang, however, does teach it further comprising the step of partitioning a global area into a plurality of local areas of operation based on a plurality of boundaries defined by the plurality of anchors disposed separately on the terrain (Figs. 3a and 3b, lawn regions separated from each other).
	Balutis ‘795 and Ouyang are analogous because they are in the same field of endeavor, lawn mowing robots. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the lawn segmentation of Ouyang in order to provide a means to cover separated areas with a single device. The motivation to combine is to allow people with complex lawns to utilize the robotic lawnmower.

Regarding claim 46, the combination of Balutis ‘795 and Ouyang teaches a method for controlling an autonomous tool in accordance with claim 45, but fails to teach wherein the autonomous tool is controlled to operate on one of plurality of local areas of operation in each operation routine.
Ouyang, however, does teach wherein the autonomous tool is controlled to operate on one of plurality of local areas of operation in each operation routine (0077, yard work performed zone-by zone following a sequence).
Balutis ‘795 and Ouyang are analogous because they are in the same field of endeavor, lawn mowing robots. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the operation sequencing of Ouyang in order to provide a means mow the lawn as efficiently as possible. The motivation to combine is to allow the mower to effectively and efficiently mow different parts of the lawn differently.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664